In an action for specific performance of a contract for the sale of real property, the defendant appeals from a judgment of the Supreme Court, Rockland County (Weiner, J.), dated February 17, 2006, which, after a nonjury trial, and upon a decision of the same court dated January 26, 2006, is in favor of the plaintiffs and against her, directing specific performance of the contract.
Ordered that the judgment is affirmed, with costs.
In reviewing a determination made after a nonjury trial, the power of the Appellate Division is as broad as that of the trial court, and this Court may render the judgment it finds warranted by the facts, taking into account that in a close case the trial judge had the advantage of seeing the witnesses (see *658Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499 [1983]). Here, there was sufficient evidence demonstrating that the defendant entered into a contract for the sale of real property, that she repudiated the contract in a manner constituting an anticipatory breach (see Fridman v Kucher, 34 AD3d 726 [2006]), and that the plaintiffs were ready, willing, and able to perform their obligations under the contract (see McCabe v Witteveen, 34 AD3d 652 [2006]).
The defendant’s remaining contention is without merit. Miller, J.E, Spolzino, Florio and Angiolillo, JJ., concur.